PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/208,190
Filing Date: 3 Dec 2018
Appellant(s): Verfl et al.



__________________
Alan H. Norman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/02/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In response to the Appellant’s arguments that Bjornson in view of Sokolowski fails to disclose or suggest claim 1’ requirements of : (a) an outsole concavity extending longitudinally within the midfoot and metatarsal region, and (b) the outsole concavity within the midfoot and metatarsal regions having a width at its widest point that is between 45% and 55% the width of the outsole at that point (page 5 of the appeal brief), first, Bjornson does teach an outsole concavity extending longitudinally within the midfoot and metatarsal region (as seen in fig 6B, a medial side view of the sole, and in fig 6C, a lateral side view of the sole, there is a concavity at the outsole extending longitudinally within the midfoot and metatarsal region; in para [0039], the sole components described may form an insole, midsole, and/or outsole of a shoe). Second, the claim does not recite the concavity comprising a continuous concave line ; as “concavity” is defined as a concave line, surface, or space (www.merriam-webster.com); and also in the specification of the claimed invention, concavity 52 need not be entirely concave and may have a variety of configurations in alternative embodiments, i.e. channel, depression (para [0030]); and the channel formed by the outsole need not be curved or smoothly transition, for example and without limitation, the concavity 52 may be substantially rectangular in longitudinal cross section and /or transverse cross-section (para [0032]). Third, Bjornson does teach the concavity/depression/channel ( fig 6E, the interior void 315 extending transversely from medial side to the lateral side); also in para [0048], Bjornson teaches the voids 315 can extend to any height within the sole element 300 and in one embodiment, extend all the way through the sole element 300. Then the interior void 315 is a concavity and is located in the outsole of Bjornson. 
Fourth, the Appellant does not point out the criticality of the percentage between 45% and 55% between the width of the outsole concavity at its widest point and the width of the outsole at that point. As in the specification para [0033], the percentage is range from 20% to 80%.
In response to the Appellant’s arguments that the combination of Bjornson and Sokolowski fails to teach the outsole concavity within the midfoot and metatarsal region has a width at its widest point that is between 45% and 55% the width of the outsole at that point (page 8 of the appeal brief) as Sokolowski’s midsole interior void is not a feature of Sokolowski’s outsole and Sokolowski’s midsole interior void 135 is only in the heel region (page 9 of the appeal brief), the Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Bjornson teaches the sole components described may form an insole, midsole, and/or outsole of a shoe, or form a sole element for integration into an insole, midsole, and/or outsole of the shoe (para [0039]); Bjornson also teaches one embodiment of the invention may include cambered arches in other portions of the foot and or in other configurations, in addition to, or in place of longitudinal cambered arches in the midfoot region (para [0052]); Bjornson does not teach the concavity having a width at its widest point that is between 45% and 55% the width of the outsole at that point. However, Sokolowski teaches the concavity at the interior void 135 having a width at its widest point that is between 45A% and 55% the width of the sole (para [0053], the ratio between the width of the sole and the width across the void is 2:1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the width of the concavity of Bjornson at its widest point that is between 45% and 55% the width of the sole at that point as taught by Sokolowski for the benefit of enhancing cushioning and controlling foot motions. 
	In response to the Appellant’s arguments regarding claim 3 that the concavity (void 315) is located in the midsole, not the outsole, then irrelevant to the claim limitation (second paragraph, page 10 of the appeal brief), fig 6E is a cross sectional view of the sole of fig 6A through section C-C, fig 6E shows the void 315 is part of the sole element 300, and Bjornson teaches in para [0039], the sole components described may form an insole, midsole, and/or outsole of a shoe. Then Bjornson does teach the central portion of the concavity (void 315) having a greater depth than the medial portion and the lateral portion. 
	In response to the Appellant’s arguments regarding claim 7 that the examiner failed to provide sufficient elaboration to support the rejection (first paragraph, page 11 of the appeal brief), the examiner recognizes that obviousness may be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, based on the teaching of the annotated fig 6E, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that slopes of Bjornson at the lateral side region and at the medial side region curve upward and toward the lateral side and the medial side respectively for the benefit of providing a more conforming adaptive flexion during loading and unloading of the foot. 

    PNG
    media_image2.png
    217
    468
    media_image2.png
    Greyscale

	In response to the Appellant’s arguments regarding claim 14 that neither Bjornson nor Sokolowski disclose an outsole bottom having an outsole portion “contoured to form a depression relative to a remainder of the bottom surface” (first paragraph, page 12 of the appeal brief), Bjornson does teach the bottom surface of the outsole including a portion being contoured to form a depression relative to a remainder of the bottom surface (as seen in fig 6B, a medial side view of the sole, and in fig 6C, a lateral side view of the sole, there is a depression at the outsole extending longitudinally within the midfoot and metatarsal region; in para [0039], the sole components described may form an insole, midsole, and/or outsole of a shoe).
	In response to the Appellant’s arguments regarding claim 14 that there is no teaching, suggestion, or motivation to combine Bjornson and Sokolowski, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bjornson teaches the sole components described may form an insole, midsole, and/or outsole of a shoe, or form a sole element for integration into an insole, midsole, and/or outsole of the shoe (para [0039]); Bjornson also teaches one embodiment of the invention may include cambered arches in other portions of the foot and or in other configurations, in addition to, or in place of longitudinal cambered arches in the midfoot region (para [0052]); Bjornson does not teach the depression having a width at its widest point that is between 45% and 55% the width of the outsole at that point. However, Sokolowski teaches the depression at the interior void 135 having a width at its widest point that is between 45A% and 55% the width of the sole (para [0053], the ratio between the width of the sole and the width across the void is 2:1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the width of the depression of Bjornson at its widest point that is between 45% and 55% the width of the sole at that point as taught by Sokolowski for the benefit of enhancing cushioning and controlling foot motions.
	In response to the Appellant’s arguments regarding claim 15 (first paragraph, page 13 of the appeal brief) that neither reference discloses “the depression being substantially arch shaped and extending from the medial side region to the lateral side region, an apex of the arch shape of the depression being within the central region”, first, claim 15 recites “the depression being substantially arch shaped”, which is relative term. Second, claim 15 does not require the depression being a curved arch shaped, as an arch shape can be a square arch shape, a pointed arch shape … Third, Bjornson does teach the depression being substantially arch shaped and extending from the medial side region to the lateral side region and as seen from annotated fig 6E, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the central portion at the position of the void 315 having a greater depth than the medial portion and the lateral portion for the benefit of providing a more conforming adaptive flexion during loading and unloading of the foot. Fourth, it is noted that Bjornson teaches in para [0039], the sole components described may form an insole, midsole, and/or outsole of a shoe. Then the void 315 is part of the outsole as in the claimed invention.

    PNG
    media_image3.png
    210
    399
    media_image3.png
    Greyscale

	In response to the Appellant’s arguments regarding claim 16 -17 (page 14 of the appeal brief), claims 16 and 17 recite the depression being substantially curved shaped and extending from the metatarsal region to the heel region, Bjornson does teach a depression being substantially curved shaped and extending from the metatarsal region to the heel region (as seen in fig 6B) and the curved shape having an inflection point positioned within the midfoot region (as seen in fig 6B, there is an inflection point ( a turning point) of the curved shaped sole within the midfoot region of the sole). 
	In response to the Appellant’s arguments regarding claims 18-20, Bjornson and Sokolowski do not disclose or suggest the limitation “the depression further being defined at least partially by three inflection points about which the bottom surface curves as it extends laterally” and the examiner’s addition of a curved line to Figure 6E of Bjornson applies impermissible hindsight (second paragraph, page 15 of the appeal brief), first, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Second, Bjornson teaches the bottom surface extending upward from the medial side region and into the central region to partially define a depression, the bottom surface extending upward from the lateral side region and into the central region to further partially define the depression, the bottom surface extending curvedly laterally from lateral region to lateral side, the bottom surface extending curvedly laterally from medial region to medial side (fig 6E), then there are at least three inflection points (turning points) about which the bottom surface curves as it extends laterally (fig 6E). Third, Bjornson teaches in para [0039], the sole components described may form an insole, midsole, and/or outsole of a shoe. Then Bjornson does teach the outsole comprising a depression (void 315) as claimed.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/ Supervisory Patent Examiner, Art Unit 3732      
                                                                                                                                                                                                
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.